Citation Nr: 0124895	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-23 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
as secondary to a psychiatric disability. 

2.  Entitlement to service connection for a heart disorder, 
as secondary to a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967 and September 1968 to October 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (RO).  


FINDING OF FACT

The veteran is not service connected for a psychiatric 
disability.  


CONCLUSION OF LAW

Service connection for dental and heart disorders as 
secondary to a psychiatric disability is precluded by law.  
38 C.F.R. § 3.310 (2001); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that in a case in 
which "the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430, (1994).  

The veteran contends that service connection for dental and 
heart conditions is warranted as "secondary" to a 
psychiatric disorder.  Service connection for a psychiatric 
disorder, however, is not in effect, and has been denied by 
the RO, most recently in a May 2001 decision.  As a matter of 
law, therefore, these claims must be denied.  
38 C.F.R. § 3.310(a); Sabonis, 6 Vet. App. at 426, 430.  As 
the Court has held that the enactment of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA) does not affect 
matters, such as in the instant case, which are resolved on a 
purely legal basis, a remand is not needed to apply these new 
provisions.  Dela Cruz v. Principi, No 99-158 (U.S. Vet. App. 
Aug. 21, 2001).  It is noted parenthetically that the RO has 
informed the veteran of the VCAA by way of the May 2001 
supplemental statement of the case and by letter dated in 
June 2001.  


ORDER

There being no legal entitlement, entitlement to service 
connection for a dental condition, as secondary to a 
psychiatric disability is denied.  

There being no legal entitlement, entitlement to service 
connection for a heart disorder, as secondary to a 
psychiatric disability is denied.  



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

